Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page1of9 Page ID #162

 
 

PAULL: BISHOP

  

 

A RoC. AEE BC

   
 

16 August 2019

Mark Potter

Potter Handy, LLP

PO Box 262490

San Diego CA 92196-2490

Re: Rico v. Tabatabai Expert Opinions
2400 East Florence Avenue
Huntington Park, California

Dear Mark:

You have requested that my firm review materials provided in connection with the case known as
(Case No.: 2:19-CV-00271-JFW-SS) (the “Action”) and inspect portions of the facility known as
Continental Currency Services, Inc. located at 2400 East Florence Avenue, Huntington Park,
California (the “Facility”). Based on the inspection of the Facility you have asked that I render an
opinion as to the accessibility of specified portions of the Facility and further opine as to what steps I
believe might be taken to remove barriers to people with disabilities. Finally, you have asked that I
opine on whether the recommendations I have made for barrier removal are the types of matters that
would generally be considered “readily achievable” under the Americans with Disabilities Act of
1990. Pursuant to your instructions, on July 24, 2019, I conducted an on-site inspection of certain
interior public use portions of the Facility. Specifically, I inspected the interior transaction counter.
Additionally, I have reviewed the Complaint dated January 9, 2019 and your investigator’s field notes
and photographs dated January 8, 2019.

In rendering the opinions and analyses set forth herein, | am relying upon my experience in the field
of disabled accessibility compliance, my experience as a Certified Access Specialist and my
knowledge and experience as a licensed architect. Additionally, I have relied on my general
knowledge of applicable federal and State statutes, regulations, and guidelines as well as
pronouncements issued by the United States Department of Justice ("DOJ") (or other agencies)
concerning the interpretation and application of relevant statutes and regulations. Without limiting
the forgoing, I have reviewed all relevant provisions of Part 2 of Title 24 of the California Code of
Regulations commonly referred to as the California Building Code (CBC) and the Americans with
Disabilities Act regulations set forth in 28 CFR part 36 and the appendices; as those regulations have
been amended. I have also reviewed the technical requirements contained in the 1991 Americans
with Disabilities Act Accessibility Guidelines (“ADAAG”) and the successor document, the 2010
Americans with Disabilities Act Standards (““ADAS”).

FINDINGS AND OPINIONS

P.O. Box 1085 * SOLANA BEACH, CA 92075 °« TEL (858) 792-7026
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 2o0f9 Page ID #163

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 2

Extent of obligations under the "Readily Achievable" standard of Title III of the ADA.

Subsequent to my site inspection of the Facility, I evaluated the extent of modifications that would
be necessary to bring the non-compliant conditions that I observed in the interior public portions
of the Facility into compliance with current State and federal design standards for New
Construction and hence full accessibility. Following that evaluation, I formulated my opinions as
to whether or not I believe it is likely that the removal of identified barriers would be "readily
achievable" under the ADA. As you are aware, the ultimate determination that the removal or
remediation of a barrier is “readily achievable” is a legal determination. However, I can opine on
whether certain sort of remedies or alterations that I suggest would be generally considered to be
difficult or involve extensive restructuring; including a determination of rough budget estimates
for the remedies I suggest. :

The readily achievable obligation to remove barriers in existing facilities is found in Section 36.304
of the ADA Title III regulations and states:

Section 36.304 Removal of Barriers

(a) General. A public accommodation shall remove architectural barriers in existing
facilities, including communication barriers that are structural in nature, where such
removal is readily achievable, i.e., easily accomplishable and able to be carried out without
much difficulty or expense.

The determination as to whether or not removal of a specific barrier is readily achievable depends
on an evaluation of a number of considerations. The definition of readily achievable is found in
Section 36.104 of the ADA Title III regulations and states:

Readily achievable means easily accomplishable and able to be carried out without much
difficulty or expense. In determining whether an action is readily achievable factors to
be considered include--
(1) The nature and cost of the action needed under this part;
(2) The overall financial resources of the site or sites involved in the action; the
number of persons employed at the site; the effect on expenses and resources;
legitimate safety requirements that are necessary for safe operation; including
crime prevention measures; or the impact otherwise of the action upon the operation
Of the site;
(3) The geographic separateness, and the administrative or fiscal relationship of the
site or sites in question to any parent corporation-or entity;
(4) If applicable, the overall financial resources of any parent corporation or entity;
the overall size of the parent corporation or entity with respect to the number of its
_employees; the number, type, and location of its facilities; and
(5) If applicable, the type of operation or operations of any Parent Corporation or
entity, including the composition, structure, and functions of the workforce of the
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 3of9 Page ID#:164

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 3

parent corporation or entity.

So, as noted above, that the definition of "readily achievable" involves an analysis of whether the
barrier removal in question is easily accomplishable and able and can be carried out without much
difficulty or expense. One of the issues in the analysis, as stated, is expense. However, the
ultimate cost to remove a specific barrier, is not the sole consideration as to whether or not a barrier
removal is readily achievable; the standard requires consideration of other factors. One of these
factors is the extent of the difficulty that would be involved in removing the barrier.

The definition of readily achievable as set forth in section 36.104 of 28 CFR part 36 also requires
that the totality of the size and nature of the business under examination (including its parents,
subsidiaries and other related affiliates) be taken into account when making a readily achievable
analysis. So, the financial wherewithal of the owners and operators of a public accommodation
usually comes into play and therefore the conclusions that I have drawn are limited to determining
whether I believe that the remediation of barriers observed is objectively burdensome or require
what I believe to be burdensome efforts or substantial restructuring. I am not qualified to give an
opinion as to the financial wherewithal of the owners and operators of the Facility; which, in my
opinion, is ultimately a legal determination.

Application of the ADA Technical Requirements for Barrier Removal
28 CFR 36.304 (d) Relationship to alterations requirements of subpart D of this part states:

(1) Except as provided in paragraph (d)(3) of this section, measures taken to comply
with the barrier removal requirements of this section shall comply with the
applicable requirements for alterations in § 36.402 and §§ 36.404 through 36.406
of this part for the element being altered.

§ 36.406 Standards for new construction and alterations.
(a) Accessibility standards and compliance date.

(3) New construction and alterations subject to §§ 36.401 or 36.402 shall comply with
the 2010 Standards if the date when the last application for a building permit or
permit extension is certified to be complete by a State, county, or local government
(or, in those jurisdictions where the government does not certify completion of
applications, if the date when the last application for a building permit or permit
extension is received by the State, county, or local government) is on or after March
15, 2012, or if no permit is required, if the start of physical construction or alterations
occurs on or after March 15, 2012.

Therefore, assuming barrier removal is considered readily achievable, it should be performed to
the requirements of the 2010 ADAS if the work commences after March 15, 2012. Since it is
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 4of9 Page ID #:165

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 4

apparent from my review of the available documents and my site inspection that any barrier
removal work to be performed at the Facility will occur after March 15, 2012, all of that work
must comply with the 2010 ADAS. If the requirements of the CBC are more stringent than that
of the ADAS, then they shall supersede ADAS as regards the recently completed work.

Specific Analysis of the Accessible Parking & Transaction Counter at the Examined Portions

of the Facility.

In analyzing the areas under observation, I compared recorded site conditions with the
requirements of the 2010 ADAS as well as the predecessor regulations known as the Americans
with Disabilities Act Accessibility Guidelines as set forth in the Code of Federal Regulations as
set forth in 28 CFR part 36 (Appendix A) (the “ADAAG”). The ADAAG standards still apply to
barrier removal work completed prior to March 15, 2012; provided that the barrier removal was
conducted in compliance with the ADAAG. The mere fact that the regulations changed with the
passage of time does not require the owner or operator of a public accommodation to meet the
2010 ADAS, even if the 2010 ADAS is more stringent than the ADAAG. However, if barriers
were not removed in compliance with the 1991 ADAAG on or before March 15, 2012, then when
those barriers are removed they should be analyzed under the 2010 ADAS and, unless otherwise
exempted, all remediation must meet the standards of the 2010 ADAS.

In conducting my site inspection at the Facility, I utilized a standard construction tape measure
and a digital camera.

Observations
1. General / Rico Complaint & Facility Description

The Facility is a retail currency service located in a freestanding building on the corner of
a property with other business establishments. Parking is shared by the various business
establishments on the property. Continental Currency Services offers such services such
as payday loans and check cashing.

The Complaint indicates that your client visited the Facility in December of 2018 and
encountered a lack of an accessible writing surface. He encountered a writing surface near
the front door that was 42” above the floor. The investigators’ field notes and photographs
taken during his January 8, 2019 visit confirm the conditions that your client encountered
but also indicated that a lowered counter was provided at 34” above the floor.
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 5of9 Page ID #:166

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 5

 

Photo #1: Satellite image of Facility courtesy of Google Maps

 

The Complaint also indicates that although the lowered section of counter was provided,
transactions between the customer and employees take place at the higher counter.:

2. Interior Path of Travel

When I visited the Facility on July 24, 2019, I observed that most of the employees are
located behind a secured area that is separated from the customer by a low wall with
security glazing above. A 42” high counter extends around the perimeter of this secured
space. At the Southwest corner of this secured space is a 34” high counter that is located
below a section of the 42” high counter on the customer side. Although the lowered counter
is provided as a writing surface, the higher counter contains a deal tray below the security
glazing where documents such as checks can be passed back and forth from the employee
to the customer. On top of the higher counter are a couple of Point of Sale (POS) devices,
where customers can insert a credit/debit card and conduct a range of other financial
transactions via the POS keypad. Based upon where these elements are provided, I would
consider the higher counter to be the transaction counter and the lowered counter to be
nothing more than a writing surface.
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 6o0f9 Page ID #:167

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 6

 

Photo #2: Lowered section of counter on July 24, 2019

On the day of my site inspection defense counsel pointed out to me that an accessible
counter was provided behind a secured door. This secured door was located slightly South
of the lowered counter and when asked, an employee unlocked the door via a buzzer and
allowed us inside. Beyond the secured door I observed a lowered counter at 30-1/2” above
the floor that had a deal tray. There was no signage on the outside of this door that indicated
an accessible transaction counter was beyond the door or how to reach the accessible
transaction counter. The lowered counter inside this room also did not include a POS.
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 7of9 Page ID #:168

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 7

 

 

Photo #4: Door leading to lowered transaction counter on July 24, 2019
 

Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page 8o0f9 Page ID #:169

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 8

 

Photo #5: Lowered transaction counter beyond secured door on July 24, 2019

Application of Standards
1. General

As the reasons stated above, I believe that the current conditions of the interior path of
travel features that I observed and measured at the Facility should be compared with the
standards set forth in the 2010 ADAS, since any corrective work to be performed will take
place after March 15, 2012. If the corresponding requirements of the California Building
Code (CBC) are more stringent, then any barrier removal must comply with the currently
enforceable 2016 CBC.

2. Interior Path of Travel

Per ADAS 227.3, a minimum of one sales or service counter must comply with ADAS
904.4, which requires a minimum 36” long counter that is no higher than 36” above the
floor. CBC 11B-904.4 is more stringent and requires that the lowered section of counter
be no higher than 34” above the floor.

Although there is a lowered transaction counter located inside the secured area that
provides a deal tray, there is no signage outside the door to inform customers with
disabilities that this feature is available. In fact, when your client visited the Facility in
December 2018, he was not informed of the accessible counter or how to access the
Case 2:19-cv-00271-JFW-SS Document 20-10 Filed 10/21/19 Page9of9 Page ID#:170

Mark Potter
Re: Rico v. Tabatabai
2400 East Florence Avenue
Huntington Park, California
16 August 2019
Page 9

counter, even though he was using a wheelchair. Although the ADAS does not contain a
specific requirement for directional signage indicating the’ location of an accessible
transaction counter when not all counters are accessible, it is logical to conclude that such
signage is required by implication.

Since the ADAS requires such directional signage for features such as entrances, parking,
toilets, etc. when not all of those features are accessible, it can be assumed that the intent
of these requirements is to inform and direct people with disabilities to the accessible
feature when their existence is not apparent. I believe this to be exactly the case at this
Facility, where an accessible feature was provided but hidden from the view of customers.
Compliance with the intent of the ADA at the Facility would only require a sign adjacent
to the door to the lowered counter that read “Accessible Counter — ask staff for assistance”
The sign should also include an International Symbol of Accessibility ISA). The cost for
such a sign would be no more than $200.

The barrier described above represented a barrier to your client during his visit, as well as other
customers with disabilities who may request services at the Facility.

All the opinions set forth herein are based on the training and experience as well as the observations
and materials that I have listed herein. I reserve the right to alter or modify the opinion set forth
herein based on any further documents that I am presented during the course of this Action.

Sincerely,

 

Paul L. Bishop, Architect
C11203
Certified Access Specialist No. 044 (expires 4/22/2021)

SOURCES
In the preparation of this report I reviewed and considered the following sources:

1. Complaint for Damages and Injunctive Relief for Violations of Americans with Disabilities
Act; Unruh Civil Rights Act; United States District Court for the Central District of California.
Case No. 2:19-CV-00271-JFW-SS

2. Federal Register, July 26, 1991, 28 CFR Part 36 Nosdicansion on the Basis of Disability
by Public Accommodations and in Commercial Facilities, Final Rule, US Department of
Justice -

3. Field Notes and Peon by Investigator Evens Louis dated January 8, 2019
